Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the following communication: amendment after non-final action filed on 11/10/2021.
Claims 1-5 and 8-9 are still pending.
Response to Arguments
Applicant's amendments filed 11/10/2021 have been considered and entered, however, applicant’s arguments filed have been fully considered but they are not persuasive. 
Applicant argues that Gerber fails to explicitly teach that the reader is being disposed upstream of pretreatment portion. Applicant basis this argument based on saying that figs. 8B, 9A clearly demonstrate that reader is disposed downstream instead.
  Now, it is clearly shown in fig. 1B that the RFID readers which are part of the conveyance 180 as evidenced clearly by the arrangement shown in fig, 7A, are in fact are disposed upstream corresponding to the pretreatment station 160 (which is further down in the pipeline as can be clearly seen in fig. 1B) for performing pretreatment. Also, note that where 
Applicant further argues that reader of Gerber is different from the reader of  instant application which clearly demonstrates the fact that reader is disposed upstream of pretreatment portion. Applicant provides paragraphs 107-114 regarding support of this fact.
In reply, examiner asserts that firstly the paragraphs 107-114 belong to sixth embodiment (species VI) while applicant clearly elected species I (embodiment I) in the requirement for election/restriction made on 10/03/2019 and response with election made/filed on 01/02/2020. 
Secondly, paragraph 107 as seemed to be emphasized by the applicant do not anywhere clearly describe that the reader is disposed upstream of pretreatment? Applicant points out that the “pretreatment device 10 functions as the pretreatment control apparatus and acquires the identification information of the treatment medium with the code reader 21." But this just says that pretreatment device 10 acquires information from reader 21, how does that establish that reader is disposed upstream? Applicant again emphasizes that "[t]he pretreatment device 10 references the held first table 81 and acquires a pretreatment instruction corresponding to the acquired identification information... transmit[ting] a transmission instruction instructing print data corresponding to the acquired identification information to be transmitted." In paragraph 107 but again that just says that acquiring and transmitting information, how does that establish that reader is disposed upstream?
Moreover, the explanation as provided by the applicant that “The code reader 21 is used to read the identification information which is subsequently used to begin the process disclosed by Independent Claim 1. In other words, the identification information acquired by the code reader is a necessary step that must occur prior to the pretreatment process. Thus, the reader must be disposed upstream of the pretreatment portion to begin the entire pretreatment process outlined as steps in Figure 18 which begins with the acquisition of identification information-a step performed by the reader”. Where is the support for all these underlined allegations/steps that must occur in the fashion or sequence as seemed to be argued by the applicant? It just seems that applicant is explaining the invention in its own words without having the disclosure provide any support for these facts and allegations?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gerber, US 2013/0335467 in view of Sugaya et al., US 2013/0265359.
Regarding claim 1, Gerber discloses a pretreatment control apparatus (device 100 has printing system 150, fig. 1) comprising: a processor (system controller 105 or processor 520, paragraph 109); and a memory (RAM) storing computer-readable instructions for execution by the processor to perform a process (paragraphs 114, 121) including: performing first transmission processing that transmits a pretreatment (pre-treatment station 160 as shown in fig. 8, paragraph 85) instruction based on identification information, read by a reader (RFID reader(s) such as reader 138, 177, etc., paragraphs 69, 107), the reader being disposed upstream of a pretreatment portion (it is clearly shown in fig. 1B that the RFID readers which are part of the conveyance 180 as evidenced clearly by the arrangement shown in fig, 7A, are in fact are disposed upstream corresponding to the pretreatment station 160 (which is further down in the pipeline as can be clearly seen in fig. 1B) for performing pretreatment. Also, note that where pretreatment 160 is located at the bottom in the middle of the printing system 100 while conveyance 180 with RFID readers is disposed upstream at the almost front of the printing system 100 as shown in fig. 1B, also see paragraphs 93, 107)  which performs a pretreatment with respect to a treatment medium, to the pretreatment portion (note that identifiers such as tray identifier reader 138 in loading area 120, unloading area 140 and identifier reader 164 in pre-treatment station 160 and readers 177 in printing system 150 can read the tray 200 to acquire identifier 230 with information regarding the treatment medium and transmit it to the pretreatment station 160 for performing treatment, paragraphs 57, 69-75, 93, 107); and second transmission processing that transmits a transmission instruction for identified print data depending on a reading of the identification information by the reader, the reader being disposed upstream of the pretreatment portion (it is clearly shown in fig. 1B that the RFID readers which are part of the conveyance 180 as evidenced clearly by the arrangement shown in fig, 7A, are in fact are disposed upstream corresponding to the pretreatment station 160 (which is further down in the pipeline as can be clearly seen in fig. 1B) for performing pretreatment. Also, note that where pretreatment 160 is located at the bottom in the middle of the printing system 100 while conveyance 180 with RFID readers is disposed upstream at the almost front of the printing system 100 as shown in fig. 1B, also see paragraphs 93, 107), to a storage (unloading station) which processes print data (note that identifier reader 138 transmit the information with identified identifiers read from the tray 200 on which further treatment was performed to tray identifier reader 148 in unloading station, which further acquire the scanned identifier(s) 230 with information regarding which of the print/printed articles/data is to be removed, stored/packaged and further processed, paragraphs 69-75).
Gerber fails to explicitly disclose transmitting instruction for identified print data based, to a storage device which stores print data. 
However, Sugaya teaches pretreatment portion which performs a pretreatment with respect to the treatment medium (as demonstrated in paragraphs 232-248 where treatment if provided based on certain conditions such as temperature of print medium) and transmitting instruction for identified print data based, to a storage device which stores print data (paragraphs 128, 131, 417).
It would have been obvious to modify the printing system as disclosed by Gerber to include pre-treatment techniques as taught by Sugaya. The motivation for the skilled artisan in doing so is to improve the image forming device by removing residual ink on the transfer drum, which results in an increase in complexity of the device and cost as part of pre-treatment process as taught by Sugaya at paragraph 7. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Gerber with Sugaya to reach the aforementioned advantage.
Regarding claim 2, Combination of Gerber with Sugaya further teaches transmitting the transmission instruction before the pretreatment processor completes the pretreatment (Sugaya, the storage instruction and transmission happens, paragraphs 128, 131, 417, before the pretreatment actually takes place, paragraphs 232-248). 
It would have been obvious to modify the printing system as disclosed by Gerber to include pre-treatment techniques as taught by Sugaya. The motivation for the skilled artisan in doing so is to improve the image forming device by removing residual ink on the transfer drum, which results in an increase in complexity of the device and cost as part of pre-treatment process as taught by Sugaya at paragraph 7. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Gerber with Sugaya to reach the aforementioned advantage.
Regarding claim 5, Gerber further discloses wherein the pretreatment control apparatus is a printing apparatus which performs printing with respect to the treatment 
Regarding claim 8, claim 8 recites identical features, as claim 1, except claim 8 is a method claim. Thus, arguments made for claim 1 are applicable for claim 8.
Regarding claim 9, which recites a non-transitory computer-readable recording medium version of claim 1, see rationale as applied above. Note that non-transitory computer-readable recording medium is taught by Gerber at paragraph 172 and Sugaya at paragraphs 127-128).
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Gerber, US 2013/0335467 in view of Sugaya et al., US 2013/0265359 as applied in claim 1 above and further in view of Nakata, US 2006/0023230.
Regarding claim 3, Gerber discloses memory storing computer-readable instructions for execution by the processor to perform a process (paragraphs 114, 121)  further including: performing acquisition processing that acquires the identification information of a treatment medium (paragraphs 84-93, 107); wherein in the acquisition processing,  the processor acquires the identification information which includes information indicating whether to execute the pretreatment (paragraphs 84-93). 
Gerber with Sugaya fails to explicitly teach information indicating whether or not to execute a process, and when the pretreatment will not be executed based on the identification information which includes the information indicating whether to execute the pretreatment, transmitting the pretreatment instruction indicating that the pretreatment is not to be executed.

It would have been advantageous to modify the printing system with pre-treatment techniques as taught by Gerber with Sugaya to include the determining and not executing certain process techniques as taught by Nakata. The motivation for the skilled artisan in doing so is to provide a mechanism in which whether or not a printing process can be executed in a user's desired format as much as possible can be recognized by the user before a print output is executed from an application as taught by Nakata at paragraph 18. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Gerber with Sugaya & Nakata to reach the aforementioned advantage.
Regarding claim 4, Combination of Gerber with Sugaya & Nakata teaches a display controller (display unit) configured to cause a display to display that the pretreatment/process is not to be executed, when the pretreatment/process will not be executed (Gerber, paragraphs 84-93; Nakata, paragraphs 19-21). 
It would have been advantageous to modify the printing system with pre-treatment techniques as taught by Gerber with Sugaya to include the determining and not executing certain process techniques as taught by Nakata. The motivation for the skilled artisan in doing so is to provide a mechanism in which whether or not a printing process can be executed in a user's desired format as much as possible can be recognized by the user .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hirakawa, US 2006/0214984 – teaches performing various treatment processes, paragraph 73.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231. The examiner can normally be reached 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAWAN DHINGRA/Examiner, Art Unit 2672  

/MOHAMMAD H GHAYOUR/Supervisory Patent Examiner, Art Unit 2672